Gilbert, J.
Houston County, for the use of its Board of Education, brought suit against Peach County, to recover a sum alleged to be due under the provisions of the amendment to the constitution creating Peach County, ratified November 4, 1924 (Ga. Laws 1924, p. 39, 44, third paragraph). Peach County filed a plea of res adjudicata, two pleas of statutes of limitation, a general demurrer, and an answer. Houston County demurred to the pleas of res adjudicata and of limitation. The court overruled these two pleas and dismissed the action on general demurrer. Houston County excepted. Eeld:
1. The court did not err in overruling the demurrer to the plea of res adjudicata. The pro rata of debts of the Board of Education of Houston County, sought to be recovered, were included in a former suit by Houston County against Peach County, as shown by the plea and set out in exhibits attached thereto. See Houston County v. Peach, County, 168 Ga. 813 (149 S. E. 219),
2. It follows from the above ruling that the court did not err in sustaining the general demurrer and in dismissing the action.
*317No. 7674.
October 16, 1930.
Duncan & Nunn, for plaintiff. W. H. Harris, for defendant.
3. It is unnecessary to rule on the exception to the judgment as to the pleas setting up statutes of limitation.

Judgment affirmed.


All the Justices concur.